09-3510-ag
         Lin v. Holder
                                                                                         BIA
                                                                            Gordon-Uruakpa, IJ
                                                                                 A099 682 946
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 9 th day of August, two thousand ten.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                DEBRA ANN LIVINGSTON,
 9                DENNY CHIN,
10                        Circuit Judges.
11       _________________________________________
12
13       XUE QING LIN,
14                Petitioner,
15
16                       v.                                     09-3510-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _________________________________________
22
23       FOR PETITIONER:               Norman Kwai Wing Wong, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General, Civil Division; Shelley R.
28                                     Goad, Assistant Director; Kristin A.
29                                     Moresi, Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
1         UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5         Petitioner Xue Qing Lin, a native and citizen of the

6    People’s Republic of China, seeks review of the July 24,

7    2009, order of the BIA, affirming the November 9, 2007

8    decision of Immigration Judge (“IJ”) Vivienne E. Gordon-

9    Uruakpa, which denied her motion to reconsider, and denying

10   her motion to remand.   In re Xue Qing Lin, No. A099 682 946

11   (B.I.A. July 24, 2009), aff’g No. A099 682 946 (Immig. Ct.

12   N.Y. City Nov. 9, 2007).    We assume the parties’ familiarity

13   with the underlying facts and procedural history of the

14   case.

15   I.   Motion to Reconsider

16        We review the agency’s denial of a motion to reconsider

17   for abuse of discretion.    See Kaur v. BIA, 413 F.3d 232, 233

18   (2d Cir. 2005) (per curiam).    Here, the BIA did not abuse

19   its discretion in affirming the IJ’s denial of Lin’s motion

20   to reconsider because the IJ’s underlying decision contained

21   no errors of fact or law.    See 8 C.F.R. § 1003.2(b)(1).     In

22   denying Lin’s claim for relief based on the birth of her


                                    2
1    children in the United States, the IJ properly relied on the

2    2007 State Department Profile of Asylum Claims and Country

3    Conditions to find that “children born abroad if not

4    registered as permanent residents in China are not

5    considered as permanent residents of China and, therefore,

6    are not considered against the number of children allowed

7    under China’s family planning laws,” IJ Oral Decision, Aug.

8    21, 2007, at 9.    See Tu Lin v. Gonzales, 446 F.3d 395, 400

9    (2d Cir. 2006) (noting that State Department reports are

10   probative).   Moreover, we have previously reviewed the

11   agency’s analysis of documents similar to the ones Lin

12   submitted and concluded that the agency did not err in

13   finding that they do not demonstrate an alien’s prima facie

14   eligibility for asylum, i.e., a well-founded fear of forced

15   abortion or sterilization.    See Jian Hui Shao, 546 F.3d 138,

16   158-73 (2d Cir. 2008); see also Wei Guang Wang v. BIA, 437

17   F.3d 270, 274-76 (2d Cir. 2006).    Contrary to Lin’s

18   arguments, a reasonable fact-finder would not be compelled

19   to conclude that the IJ ignored any material evidence that

20   she submitted.    See Xiao Ji Chen v. U.S. Dep’t of Justice,

21   471 F.3d 315, 337 n.17 (2d Cir. 2006).    Accordingly, the BIA

22   did not abuse its discretion in affirming the IJ’s denial of



                                    3
1    Lin’s motion to reconsider.     Kaur, 413 F.3d at 233.

2    II.   Motion to Remand

3          We also review the denial of a motion to remand for

4    abuse of discretion.     See Li Yong Cao v. U.S. Dep’t of

5    Justice, 421 F.3d 149, 156-57 (2d Cir. 2005).     The BIA did

6    not abuse its discretion in finding that Lin failed to

7    demonstrate that her practice of Christianity established

8    her prima facie eligibility for asylum because she failed to

9    provide any evidence indicating that the Chinese government

10   is aware or is likely to become aware of her religious

11   practice.     See Hongsheng Leng v. Mukasey, 528 F.3d 135, 143

12   (2d Cir. 2008) (per curiam).     Furthermore, she failed to

13   demonstrate a pattern or practice of persecution of a group

14   of persons similarly situated to her.     See 8 C.F.R. §§

15   208.13(b)(2), 208.16(b)(2)(iii); Mufied v. Mukasey, 508 F.3d

16   88, 91 (2d Cir. 2007).     Accordingly, the BIA acted within

17   its discretion in denying Lin’s motion to remand.        Kaur, 413

18   F.3d at 233.

19         For the foregoing reasons, the petition for review is

20   DENIED.     As we have completed our review, any stay of

21   removal that the Court previously granted in this petition

22   is VACATED, and any pending motion for a stay of removal in

23   this petition is DISMISSED as moot.     Any pending request for
                                   4
1   oral argument in these petitions is DENIED in accordance

2   with Federal Rule of Appellate Procedure 34(a)(2), and

3   Second Circuit Local Rule 34.1(b).

4                              FOR THE COURT:
5                              Catherine O’Hagan Wolfe, Clerk
6
7




                                 5